Citation Nr: 1812058	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  07-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 2000 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony before a Decision Review Officer at the RO in May 2012.  

The Board remanded the claim for further development in March 2009, February 2016, and April 2017.

In December 2017, the Board requested a Veterans Health Administration (VHA) opinion in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was provided in February 2018 and has been associated with the claims file.


FINDING OF FACT

The Veteran's bilateral knee patellofemoral pain syndrome had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that his bilateral knee disability is a result of the cumulative impact of over 25 parachute jumps and extensive running during his military service.  See May 2012 DRO Hearing Transcript at 26 and June 2013 VA examination report.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

III.  Analysis 

The Veteran has a current diagnosis of bilateral knee patellofemoral pain syndrome.  See March 2016 VA examination report.  Therefore, element one is met.

As to element two, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) are silent for symptoms, treatment, or diagnoses of any knee condition.  However, the Veteran has asserted that he incurred bilateral knee injuries from over 25 parachute jumps during service, which is supported by his DD Form 214 that shows he received the Parachute Badge.  Therefore, in considering the circumstances of his service, in-service bilateral knee injuries are conceded.  38 U.S.C. § 1154(a).  Thus, element two is met.

Regarding element three, nexus, the only competent opinion of record is the VHA expert's opinion that substantiates the claim.  Specifically, the VHA expert opined that it is at least likely as not that the Veteran's bilateral knee patellofemoral pain syndrome had its onset in service and is a result of the cumulative impact of over 25 parachute jumps and running in service.  In support of his opinion, he reasoned that the Veteran's complaints of pain with kneeling and climbing stairs are consistent with his patellofemoral pain syndrome diagnosis and such diagnosis has been associated with parachute jumps and landing.  The Board finds that this opinion tends to demonstrate the Veteran's bilateral knee patellofemoral pain syndrome had its onset in service and the VHA expert provided an understandable and rational basis for the opinion, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Thus, in affording the Veteran the benefit of the reasonable doubt, service connection for the Veteran's bilateral knee disability is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a bilateral knee disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


